In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00104-CV
     ___________________________

    CAROLYN WILLIAMS, Appellant

                     V.

           LADERA, Appellee



 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2020-00600-JP


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      After appellant Carolyn Williams failed to appear for her requested jury trial on

appellee Ladera’s eviction petition, the justice court granted Ladera an eviction

judgment and ordered Williams to surrender possession of the premises. See Williams

v. Ladera, No. 02-20-00127-CV, 2021 WL 210844, at *1 (Tex. App.—Fort Worth Jan.

21, 2021, pet. filed) (mem. op.); see also Tex. R. Civ. P. 510.8(a). Williams appealed the

justice court’s judgment to county court, and when Williams did not appear for the

trial, the county court found Williams guilty of forcible detainer and issued a writ of

possession to Ladera. See Williams, 2021 WL 210844, at *1; see also Tex. Prop. Code

Ann. §§ 24.002, 24.0061(a); Tex. R. Civ. P. 510.9, 510.10, 510.13. Williams appealed

the county court’s judgment to this court, and we dismissed her appeal for want of

prosecution after striking her noncompliant brief. See Williams, 2021 WL 210844, at

*1.

      In this appeal, Williams attempts to appeal from the county court’s April 7,

2021 order sustaining Ladera’s contest to Williams’s CDC Declaration 1 and granting

Ladera’s motion to execute the writ of possession. We notified Williams of our

concern that we lacked jurisdiction over this appeal because the order did not appear

to be a final judgment or appealable order. We informed Williams that unless she or

any party desiring to continue the appeal filed a response within ten days showing

      1
       See generally Temporary Halt in Residential Evictions to Prevent the Further
Spread of COVID-19, 85 Fed. Reg. 55,292 (Sept. 4, 2020).


                                            2
grounds for continuing the appeal, we would dismiss it for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 44.3. Williams has filed a response, but it does not show

grounds for continuing the appeal. 2

      We have jurisdiction over appeals from final judgments and from certain

interlocutory orders made appealable by statute. See Lehman v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001); see also McFadin v. Broadway Coffeehouse, LLC,

539 S.W.3d 278, 283 (Tex. 2018). When a final judgment exists, a later order that

simply enforces the judgment’s provisions does not qualify as another final judgment

subject to appeal. McFadin, 539 S.W.3d at 284. But a postjudgment order that imposes

obligations in addition to or in excess of those in a final judgment is appealable,

provided that the order disposes of all pending issues and parties. Id. Here, the county

court’s order allowing Ladera to execute its writ of possession does nothing more

than enforce the provisions of the county court’s final judgment finding Williams

guilty of forcible detainer. See id.; see also Tex. Prop. Code Ann. § 24.0061(a); Tex. R.

Civ. P. 510.13. The county court’s order is thus neither a final judgment nor an

appealable interlocutory order. Cf. Neuse v. Nationstar Mortg., LLC, No. 13-19-00234-


      2
        Williams’s response claims that the county court’s order was void because this
court—not the county court—had jurisdiction over the case at the time the order was
signed. But even after a trial court’s plenary jurisdiction has expired, a trial court
retains inherent power to enforce its judgment. See Arndt v. Farris, 633 S.W.2d 497,
499 (Tex. 1982). If an appealed judgment has not been superseded, a trial court may
enforce its judgment even if the case in on appeal. See In re Crow-Billingsley Air Park,
Ltd., 98 S.W.3d 178, 179 (Tex. 2003) (orig. proceeding); see also Tex. R. App. P. 24.1;
Tex. R. Civ. P. 510.13.

                                           3
CV, 2019 WL 3331643, at * 1 (Tex. App.—Corpus Christi–Edinburg July 25, 2019,

pet. denied) (mem. op.) (concluding that “an order for a writ of possession is neither a

final judgment nor an appealable interlocutory order” and thus dismissing for want of

jurisdiction an appeal from writ of possession). Accordingly, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

Delivered: June 3, 2021




                                             4